In an action to recover damages for personal injuries, etc., the plaintiffs appeal *371(1), as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Costello, J.), dated October 2, 2001, as granted the defendants’ cross motion for summary judgment dismissing the complaint on the ground that the plaintiff Sixto Mosquea did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), and (2) from an order of the same court, dated March 21, 2002, which denied their motion for leave to reargue and renew.
Ordered that the appeal from so much of the order dated March 21, 2002, as denied that branch of the plaintiffs’ motion which was for leave to reargue is dismissed, as no appeal lies from the denial of a motion for leave to reargue; and it is further,
Ordered that the order dated October 2, 2001, is reversed insofar as appealed from, on the law, the cross motion is denied, and the complaint is reinstated; and it is further,
Ordered that the appeal from so much of the order dated March 21, 2002, as denied that branch of the plaintiffs’ motion which was for leave to renew is dismissed as academic; and it is further,
Ordered that one bill of costs is awarded to the plaintiffs.
In response to the defendants having made out a prima facie case for summary judgment dismissing the complaint, the plaintiffs’ opposition sufficiently raised triable issues of fact requiring the denial of the motion. Feuerstein, J.P., Krausman, Luciano, Townes and Cozier, JJ., concur.